Case 3:13-cv-00257-JAM Document 305-23 Filed 10/11/18 Page 1 of 9




            EXHIBIT
      Case 3:13-cv-00257-JAM Document 305-23 Filed 10/11/18 Page 2 of 9




                                                                                       i

             Operators Manual

                CRRFTSMRN
•i
•]
                PROFESSIONAL
                                                           1
             HEAVY DUTY JACK STANDS
             Model 250163 - 4 Ton Capacity per pair




i             • Safety
              • Operation
r:
              • Maintenance

il




;;j




             CAUTION: Before using this product, read
q            this manuai and foiiow aii its Safety Rules
h            and Operating instructions.
ti
             Sears, Roebuck and Co., Hoffman Estates, 1L60179
             Visit our Craftsman website: www.sears.com/craftsman

I
                                                                    Printed in China

s;
r
                                                                          SFA002815
,•1'   Case 3:13-cv-00257-JAM Document 305-23 Filed 10/11/18 Page 3 of 9




                                                        WARRANTY
              CRAFTSMAN PROFESSIONAL WARRANTY

              If this Craftsman Professional product fails due to a defect in material or workmanship within
              one year from the date of purchase, return ittoany Sears store or other Craftsman Professional
              outlet in the United States for free replacement

              This warranty gives you specific legal rights, and you may also have other rights which vary
              from state to state.

              Sears, Roebuckand Co., Hoffman Estates, 11.60179


                                      SAVE THESE INSTRUCTIONS
              For your safety, read, understand, and follow the information provided with and on this product.
              • The owner and operator of this equipment shall have an understanding of this jack and safe
                operating procedures before attempting to use. The owner and operator shall be aware
                that use and repair of this device may require special skills and knowledge, Instructions
                and safety information must be conveyed in operator's native language before the jack
                stands are used. If any doubt exists as to the safe and proper use of this device, remove
                from service immediately.
              • Inspect before each use. Do not use if broken, bent, cracked, or damaged parts (including
                labels) are noted. Any jack stand that appears damaged in any way, operates abnormally
                or is missing parts, shall be removed from serx'ice immediately.
              • if the jack stand has been or suspected to have been subjected to a shook load (a load
                dropped suddenly, unexpectedly upon it). Immediately discontinue use until jack stand
                has been checked by a Sears or other qualified service center. It is recommended that an
                annual inspection be done by qualified personnel.
              • Labels and Owner’s Manuals are available from Sears.


                                                     SPECIFICATIONS
                   Model         Capacity            Base Size           Min. Height        Max. Height

                   50163           4 Ton          8-3/4" X 7-1/2"       12" (305 mm)     17-5/16" (440 mm)



                                           Saddle'                   Looking handle

                                     Ratchet bar


                                                                             Lock pin

I                                            Roll pin                     Locking paw!
                                                                            (stopper)
                                    Base frame-


                                               Fig. 1 Model 50163 Components
■I
                                                                 2



                                                                                                    SFA002816
      Case 3:13-cv-00257-JAM Document 305-23 Filed 10/11/18 Page 4 of 9




                                         SAFETY INSTRUCTIONS
                                                                    • Before using this product, read this
                                                         'z:          operator's manual completely and
             • Study, understand, and follow all instructions         familiarize yourself thoroughly with the
               with and on this device before use.                    product and the hazards associated with
             • Rated capacity is per pair! Do not exceed              its improper use.
               rated capacity.                                      • Install ratchet bar into frame with ratchet
             • Use only on hard, level surfaces capable               area of bar aligned with looking pawl
               of sustaining rated capacity loads.                    (stopper).
                                                                    • Move the ratchet bar to its lowest position
             • One pair per vehicle onlyl
                                                                      by raising the locking handle, thereby
             • Use as a matched pair to support one end               releasing the stopper, and guiding the
               of a vehicle only.                                     bar downward.
             • Support only on areas of the vehicle as              • Insert roll pin into the bottom hole of the
               specified by the vehicle manufacturer.                 ratchet bar to prevent inadvertent loss of
             • No alterations shall be made to this                   the ratchet bar. (refer to Fig, 1)
               product.                                             • Always check the vehicle owners or
             • Failure to heed product markings or                    service manual for location of proper lift
               warnings may result in personal injury or              and support points.
               property damage.
                                                                    DAMAGE TO JACK STANDS
             BEFORE USING                                           If you think jack stand has been subjected to
             • Inspect stands before each use. Do not use           an abnormal load or shock, have it Inspected
                if bent, broken or cracked components are           for damage at a Sears Service Center before
                noted. Ensure that all parts move freely.
                                                                    using it again,
             • Verify that the product and the application
                are compatible.


                                                    OPERATION
             • To support load                                      • To lower load
                • Adjust height by pulling up on ratchet bar,          • With suitable jack, raise vehicle clear of
                • The weight of the looking handle should                stands,
                  secure the ratchetbar in desired position.           • Raise the locking handle to release
                  To confirm this, simply push down on the               stopper and allow ratchet bar to glide
                  locking handle. Check to ensure ratchet                down to lowest position.
                  bar is secure before loading.                        • Carefully remove stands, then carefully
                • Carefully position stands so that load is              lower vehicle with jack.
                  centered on stand's saddle.                          • Ensure that all tools, equipment and
                • Slowly lower the vehicle onto the stands.              personnel are clear before lowering
                • Check to ensure vehicle Is secure before               load.
                  working on, around or under. When used
                  to support vehicle, use wheel chocks to
                  prevent accidental movement,


                                                  MAINTENANCE
             To help prevent rust, wipe clean and/or blow dry after each use. Ensure looking handle moves
             freely under its own weight. Do not apply oil or lubricant to ANY portion of this product.
it
             Please note that there are no replacement parts applicable to this device.

i.:                                   For after sale support and assistance:
                        Call 1-888-332-6419 8:00 AM -4:45 PM CST, Monday - Friday
                                                                3



                                                                                                        SFA002817
     Case 3:13-cv-00257-JAM Document 305-23 Filed 10/11/18 Page 5 of 9




?


                 iir                                                                                           1111
                               For repair - in your home - of all major brand appliances,
            !• ip            lawn and garden equipment, or heating and cooling systems,                         %:■




                                    no matter who made it, no matter who sold iti
            :■




            :•                          For the replacement parts, accessories and
                                      owner's manuals that you need to do-it-yourself.
                                 For Sears professional installation of home appliances
                                 and items like garage door openers and water heaters.

                                    1-800-4-MY-HOME®                      Call anytime, day or night            ill
            I#                         (1-800-469-4663)                     (U.S.A. and Canada)
i
                 il                           www.sears.com                www.sears.ca
                                                       Our Home
                              For repair of carry-ln items like vacuums, lawn equipment,
                           and electronics, call or go on-line for the location of your nearest                 |
                                           Sears Parts and Repair Center.
                  W:           1-800-488-1222            Call anytime, day or night (U.S.A. only)
                                                          www.sears.com                                               Wi

             11
                   i               To purchase a protection agreement (U.S.A.)
                        or maintenance agreement (Canada) on a product serviced by Sears; |||
                                 1-800-827-6665 (U.S.A,)                   1-800-361-6665 (Canada)              ill
i;           I                                                                                                  ill
              ; '
              ', Para pedir serviclo de reparacidn                     Au Canada pour service en franpais:
             r i a domtcilio, y para ordenar piezas:
                                                                                                                      i
                                                                                 1-800-LE-FOYER“°                     1
                       1-888-SU-HOGAR®                                             (1-800-533-6937)
                        (1-888-784-6427)                                             www.sears.ca




                       ® Seans Brands, LLC
                       ® Registered Trademark / ™ Trademark / Service Mark of Sears Brands. LLC
                       ® Marca Registrada / ™ Marca da Fabrica / ™ Marca de Setvloio de Sears Brands, LLC
                       MC Marque de commerce /    Marque deposde de Sears Brands, LLC




                                                                                                            SFA002818
Case 3:13-cv-00257-JAM Document 305-23 Filed 10/11/18 Page 6 of 9




                                                  Jack Stands
     i
               Operating Instructions & Parts Manual
                Model Number                              Capacity
                   T-6902                                  2 Ton
                   T-6903                                  3 Ton
                   T-6904                                  4 Ton
                   T-6906                                  6 Ton




               T-6902 shown




     • Leer, comprender, y seguir las
       instrucciones antes de utilizer el
       aparato.
     • El manual de Instrucciones y la
       Informacldn de segurldad deben estar
       comunicado en lengua del operador
       antes del uso.                         To avoid crushing and related injuries:
     • No seguir estas Indicacldnes puede     NEVER work on, under or around a
      causar danos personates o materlales.   load supported only by a jack. ALWAYS
                                              use adequately rated jack stands.

     Shinn Fu Company of America, Inc. © 2003
     10939 N. Pomona Ave.
     Kansas City, MO 64153                           SFA003315
     Phone (816)891-6390, fax (816)891-6599                         Printed in China
                                                                    OIPM#JS-03
Case 3:13-cv-00257-JAM Document 305-23 Filed 10/11/18 Page 7 of 9




    Save these instructions. For your safety, BEFORE USE
    read and understand the information 1. Inspect stands before each use. Do not
    contained within. The owner and operator        use if bent, broken or cracked compo­
    of this equipment shall have an                 nents are noted. Ensure that all parts
    understanding of this product and safe          move freely.
    operating procedures before attempting to 2. Verify that the product and the applica­
    use this product. Instructions and safety       tion are compatible, if any doubt call Pro-
    information shall be conveyed in the            Lift Customer Support @ (816)891-
    operator's native language before use of        6390.
    this product is authorized. If any doubt 3. Before using this product, read the
    exists as to the safe and proper use of this    owner’s manual and familiarize yourself
    product as outlined in this factory authorized  thoroughly with the product and the haz­
    manual, remove from service immediately.        ards associated with its improper use.
    Inspect before each use. Do not use if 4. Install ratchet bar into frame with ratchet
    broken, bent, cracked, or damaged parts         portion of bar aligned with locking pawl
    (including labels) are noted. If the jack stand (stopper).
    has been or suspected to have been 5. Move the ratchet bar to its lowest posi­
    subjected to a shock load (a load dropped       tion by raising the locking handle,
    suddenly and unexpectedly upon it),             thereby releasing the stopper, and guid­
    discontinue use until checked out by an         ing the bar downward.
    authorized factory service center. It is 6. Ratchet/collar lock is accomplished by
    recommended that an annual inspection be        simply moving the press tab (Fig. 1) in­
    done by qualified personnel and that any        ward using a suitable hammer and
    missing or damaged parts, decals, warning/      punch. This will effectively prevent in­
    safety labels or signs be replaced with         advertent loss of the ratchet bar. In the
    factory authorized replacement parts only.      case of the T-6904, tap the provided
    Any jack stand that appears to be damaged       spring pin into the hole in the end of
    in any way, is worn or operates abnormally      ratchet bar (Fig.2) after step 5.
    shall be removed from service immediately. 7. Always check the vehicle owners or ser­
                                                    vice manual for location of proper lift and
                                                    support points.              saddle
     PRODUCT DESCRIPTION
     Pro-Lift Jack Stands are designed to safely
    support level, rated capacity loads, typically                                ratchet bar
                                                      locking
    vehicles, for extended periods. Stamped           handle                      stopper
    steel construction and ductile iron ratchet
     bars ensure safety, strength and stability.
     Each comes with a ratchet/collar lock which
                                                    press tab
     prevents inadvertent loss of ratchet bar.                                       frame




                                                 Figure 1 - Typical Jack Stand Nomenclature
                                                                (with press tab)


                                                             SFA003316

                                                 2
Case 3:13-cv-00257-JAM Document 305-23 Filed 10/11/18 Page 8 of 9




                                                         OPERATION
                                                         1. Adjust height by pulling up on ratchet bar.
     Study, understand, and follow all                   2. The weight of the locking handle should
     instructions provided with and on this                  secure the ratchet bar in desired posi­
     device. Do not exceed rated capacity.                   tion. To confirm this, simply push down
     Use only on hard, level surfaces. Center                on the locking handle. Check to ensure
     load on saddle. Use as matched pair to                  ratchet is secure before loading.
     support one end of a vehicle only. Jack             3. Carefully position jack stands so that load
     stands are not to be used to simultane­                 is centered on stand’s saddle.
     ously support both ends or one side of a            4. Slowly lower the vehicle onto the stands.
     vehicle. No alterations shall be made to            5. Check to ensure vehicle is secure be­
     this device. Failure to heed these                      fore working on, around or under. When
     markings may result in personal injury                  used to support vehicle, use wheel
     and/or property damage.                                 chocks to prevent inadvertent move­
                                                             ment.

                                                         To lower load
                                                         1. With suitable jack, raise vehicle clear of
                                                            stands.
     • Leer, comprender, y seguir las                    2. Carefully release stopper and allow
       instruccidnes antes de utilizer el aparato.          ratchet to glide down to lowest position.
     • El manual de instruccidnes y la                   3. Carefully remove stands, then carefully
       informacidn de seguridad deben estar                 lower vehicle with lift device.
       comunicado en lengua del operador                 4. Ensure that all tools, equipment and per­
       antes del uso.                                       sonnel are clear before lowering load.
     • No seguir estas indicacidnes puede
       causar danos personates o materiales.
                                                         MAINTENANCE
                                                         Periodically inspect each stand. Ensure all
                                    saddle               parts move freely. Do not apply oil or grease
                                                         to any portion of this product. If rust
                                                         appears, sand affected area and cover with
                                     ratchet bar         suitable utility paint. Please note that there
         locking
         handle                                          are no replacement parts applicable to this
                                   .stopper              device.

      location of                                        Storage
      spring pin -                      frame            Store stands in upright position and in a
      (not shown)                                        clean, dry area.




     Figure 2 - Typical Jack Stand Nomenclature
         (with pin to secure ratchet in collar)




                                                                    SFA003317

                                                     3
Case 3:13-cv-00257-JAM Document 305-23 Filed 10/11/18 Page 9 of 9




                             90 DAYS LIMITED WARRANTY
              For a period of ninety (90) days from date of purchase, Shinn Fu Co. of
    America, Inc. will repair or replace, at its option, without charge, any of its products
    which fails due to a defect in material or workmanship, or which fails to conform to any
    implied warranty not excluded hereby.
              Performance of any obligation under this warranty may be obtained by returning
    the warranted product, freight prepaid, to Shinn Fu Co. of America, inc. Warranty
    Service Department, 10939 N. Pomona Ave., Kansas City, MO 64153.
              Except where such limitations and exclusions are specifically prohibited by
    applicable law, (1) the CONSUMER'S SOLE AND EXCLUSIVE REMEDY SHALL BE
    THE REPAIR OR REPLACEMENT OF DEFECTIVE PRODUCTS AS DESCRIBED
    ABOVE, and (2) Shinn Fu Co. of America, inc. SHALL NOT BE LIABLE FOR ANY
    CONSEQUENTIAL OR INCIDENTAL DAMAGE OR LOSS WHATSOEVER, and (3) THE
    DURATION OF ANY AND ALL EXPRESSED AND IMPLIED WARRANTIES, INCLUD­
    ING WITHOUT LIMITATION, ANY WARRANTIES OF MERCHANTABILITY AND FIT­
    NESS FOR A PARTICULAR PURPOSE, IS LIMITED TO A PERIOD OF NINETY (90)
     DAYS FROM DATE OF PURCHASE.

              Some states do not allow limitations on how long an implied warranty lasts, so
    the above limitation may not apply to you. Some states do not allow the exclusion or
    limitation of incidental or consequential damages, so the above limitation or exclusion
    may not apply to you. This warranty gives you specific legal rights, and you may also
    have other rights which vary from state to state.




                                                            SFA003318

                                                4
